IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-19-00025-CV

ALLAN LATOI STORY,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2011-2499-C1


                                        ORDER

       A document entitled “Appellant’s Initial Brief” was received from Appellant Allan

Latoi Story and filed with the Court on February 21, 2019. Story’s brief in this matter is

premature. The reporter’s record in this appeal has not been filed. An appellant’s brief

is not due until 30 days after the clerk’s record or the reporter’s record is filed, whichever

is later. TEX. R. APP. P. 38.6. Because it was filed before the clerk’s record and reporter’s

record were even prepared, the “brief” does not contain the necessary references to the
official record to be a proper brief. See id. R. 38.1. Accordingly, “Appellant’s Initial Brief”

is stricken.



                                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed April 10, 2019




Story v. State                                                                           Page 2